EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Calvo on April 28, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 22-30.

Examiner’s Comment
	Claims 22-30 are canceled, being drawn to non-elected subject matter not eligible for rejoinder.
	The rejection of claims 1, 2, 4, 10, 13, 16, 18, 20 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 7,919,257 B2 is withdrawn in view of the amendment to the instant claims.
	The rejection of claims 1, 2, 4, 10, 13, 16, 18, 20 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent 10,605,808 B2 is overcome in view of the filing and acceptance of the terminal disclaimer on April 28, 2021.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648